Citation Nr: 1636076	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-31 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-connected asthma.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from June 1979 to June 1982, and November 1983 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction was later transferred to the Columbia, South Carolina RO.

The Board notes that the Veteran relocated, and that the record indicates that the Veteran  may have sought to appoint the South Carolina Division of Veterans' Affairs (SCDVA) as his representative thereafter.  As such, the Board sought clarification from the Veteran at his last known address.  Unfortunately, the Board's correspondence was returned as undeliverable.  Accordingly, and given the valid appointment of the Pennsylvania Department of Military and Veterans Affairs (PADMVA) as the Veteran's representative, the Board will proceed with adjudication of the present matter.  See Hyson v. Brown, 5 Vet. App. 262 (1993).

The PADMVA was properly appointed as the Veteran's representative in November 2013.  As noted above, the Veteran relocated, and there was some suggestion that the Veteran had appointed the (SCDVA) as his representative.  However, no valid VA Form 21-22 in favor of SCDVA appears of record.

A February 2016 Report of General Information reflects that the Columbia, South Carolina RO contacted PADMVA to request submission of a VA Form 646 (Statement of Accredited Representative in Appealed Case).  At that time, PADMVA refused to submit the requested statement on the grounds that it could not represent the Veteran because he had relocated to another state.  The Veteran's appeal was certified to the Board in March 2016.  See VA Form 8.


The claims file does not indicate that the Veteran was notified in writing by PADMVA of its intention to withdraw, although that may be impossible given VA's inability to contact him.  Other than the February 2016 report of telephone contact, there is no other indication of intent on PADMVA's part to withdraw from representation..  

A representative may withdraw services as representative in an appeal at any time prior to certification of the appeal to the Board of Veterans' Appeals by the Agency of Original Jurisdiction (AOJ) by complying with the requirements of 38 C.F.R. §14.631 of this chapter.  38 C.F.R. § 20.608(a).  

Under 38 C.F.R. § 14.631(c) an organization, individual providing representation on a particular claim under §14.630, representative, agent, or attorney named in a power of attorney executed pursuant to paragraph (a) of this section may withdraw from representation provided before a VA AOJ if such withdrawal would not adversely impact the claimant's interests.  This section is applicable until an AOJ certifies an appeal to the Board of Veterans' Appeals, after which time 38 C.F.R. §20.608 governs withdrawal from representation before the Board.  Withdrawal is also permissible if a claimant persists in a course of action that the organization or individual providing representation reasonably believes is fraudulent or criminal and is furthered through the representation of the organization or individual; the claimant fails to uphold an obligation to the organization or individual providing representation regarding the services of the organization or individual; or other good cause for withdrawal exists. 

An organization or individual providing representation withdraws from representation by notifying the claimant, the VA organization in possession of the claims file, and the agency of original jurisdiction in writing prior to taking any action to withdraw and takes steps necessary to protect the claimant's interests including, but not limited to, giving advance notice to the claimant, allowing time for appointment of alternative representation, and returning any documents provided by VA in the course of the representation to the AOJ or pursuant to the claimant's instructions, to the organization or individual substituted as the representative, agent, or attorney of record.  Upon withdrawing from representation, all property of the claimant must be returned to the claimant.  If the claimant is unavailable, all documents provided by VA for purposes of representation must be returned to the VA organization in possession of the claims file.  Any other property of the claimant must be maintained by the organization or individual according to applicable law. 

Because there is no written request  from PADMVA to withdraw as the Veteran's representative, the February 2016 Report of General Information does not satisfy the requirements under 38 C.F.R. § 20.608(a) (2015).  Accordingly, PADMVA remains the Veteran's representative, although it remains permissible for PADMVA to request withdrawal under the appropriate regulations in writing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

If, either at the time or after the AOJ receives a substantive appeal, the claimant or the claimant's representative, if any, submits evidence to either the AOJ or the Board of Veterans' Appeals for consideration in connection with the issue or issues with which disagreement has been expressed, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative, as the case may be, requests in writing that the agency of original jurisdiction initially review such evidence.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence). 

The issue on appeal was last adjudicated in a November 2015 Supplemental Statement of the Case (SSOC), which addressed treatment reports from the VA Medical Center (VAMC) in Charleston, SC from May 2014, through February 2015.  Since that SSOC, VA records from the Charleston VAMC dated through February 29, 2016, were associated with the record.  Some of the records are relevant to the severity of the Veteran's respiratory disability.  This evidence is not subject to automatic waiver because it was provided by VA.  The Board acknowledges that VA is currently unable to locate the Veteran at his last known address.  Nevertheless, the Board is required to remand the issue for issuance of a SSOC considering this evidence.  

Accordingly, the case is REMANDED for the following action:

After conducting any additional indicated reasonable development, the case should again be reviewed and adjudicated on the evidence of record and any additional evidence submitted or obtained.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




